Citation Nr: 1409956	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  03-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected scar with post-operative keloids of the neck and right cheek..

2.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected scar with postoperative keloids of the neck and right cheek, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to October 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2001 rating decision in which the RO denied the Veteran's claim for a higher rating for a post-operative scar and denied his claim for service connection for cervical spine disability.  In December 2002, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2003, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2003.  The RO continued the denial of the claims on appeal (as reflected in a March 2005 supplemental SOC (SSOC)) and forwarded these matters to the Board for further appellate consideration.

In October 2005, the appellant testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record.

In August 2007, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After partially completing the requested development, the AMC continued to deny the claims (as reflected in a March 2010 SSOC) and returned these matters to the Board for further consideration.

In February 2011, the Board again remanded the claims on appeal to the RO, via the AMC, for  extra-schedular consideration of the increased rating claim for the scars and consideration of the cervical spine disability as secondary to the service-connected scars.   May 10 and May 29 SSOCs reflect extra-schedular and secondary consideration (as appropriate), but continued denial of each claim.  

Also, in February 2011, the Board remanded the above-noted claims for the RO to adjudicate the inextricably intertwined claims of clear and unmistakable error in the evaluation of scar, post-operative keloids of neck and right cheek, compensation under 38 U.S.C.A. § 1151 for post-surgical scar of the neck and compensation under 38 U.S.C.A. § 1151 for cervical spine disability.  The RO adjudicated these claims and denied them in a May 2012 rating decision.  Later in May 2012, the Veteran filed a NOD with that rating decision.  The RO denied those issues in a June 2012 SOC.  Thereafter, the Veteran did not file a substantive appeal for the section 1151 claims.   .  As such, those claims are not before the Board. 

In September 2013, the Board again remanded the above-noted claims to the RO for additional development.  After substantially completing the additional development, the RO continued the denial of the claims (as reflected in a November 2013 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

As a final preliminary matter, the Board points out that, in a January 2014 written brief presentation, the Veteran's representative appears to raise a claim for service connection for a psychiatric disorder.  This claim for service connection has not yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim on appeal  have been accomplished.
 
2.  There is no competent, probative evidence indicating that the Veteran's cervical spine disability developed during or is related to his service or that the service connected scar with postoperative keloids of the neck and right cheek, caused or aggravated the cervical spine disability.  
    
3. The Veteran's scar with postoperative keloids of the neck and right cheek, is at most moderately disfiguring with only one characteristic of disfigurement, and is less than 6 square inches (39 sq. cm.) in size, and is not painful, poorly nourished, ulcerated, deep, or unstable, and does not limit the function of any body part.

4.  The applicable criteria are adequate to rate the Veteran's scar at all points pertinent to this appeal, and the disability is not shown to be exceptional or unusual. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability, to include as secondary to service-connected scar with postoperative keloids of the neck and right cheek, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).
 
2. The criteria for a rating in excess of 10 percent for scar with postoperative keloids of the neck and right cheek, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1),  are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7 (2013); 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (as in effect for claims filed prior to August 20, 2002, and October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).
 
Notice requirements under the VCAA essentially requires VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).
 
The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
 
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339(Fed.  Cir.  2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  
 
The RO initially decided the claim in a December 2001 rating decision and subsequently issued a SOC in August 2003.  The RO also issued another SOC, which should have been characterized as a SSOC, in March 2005.  The Board remanded this matter in August 2007 and the RO issued another SSOC in March 2010.  The Board again remanded this matter in February 2011.  The RO provided a March 2011 post-rating letter that notified the Veteran as to what information and evidence was needed to satisfy the elements of the claims for service connection, including on a secondary basis, and for a higher rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. That letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  It further specifically informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The RO subsequently readjudicated the Veteran's claim with a May 2012 SSOC.  The Board remanded this matter again in a September 2013 remand.  The RO issued an additional SSOC in November 2013.  

Thus, although the RO provided the March 2011 notice letter after the initial adjudication of the claim, the Veteran was not prejudiced by the timing of such notice, as his claim was repeatedly readjudicated by the RO following such notice.  
 
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records.  The Board notes that in February 2001 the Veteran indicated treatment from various private medical providers.  In an August 2001 letter, the RO requested that the Veteran provide it signed authorizations to obtain such records.  The Veteran did not respond to this request.  As such, those records were not associated with the claims file.  However, the record does show that in May 2009 the Veteran authorized VA to obtain records from Kings Park Hospital.  Although VA does not appear to have obtained those records, the Board finds that the Veteran was not prejudiced by this failure, as he has indicated that his treatment at Kings Park Hospital had been for psychiatric treatment and not for either the cervical spine disability or scars.   Additionally, various written statements provided by the Veteran, a copy of the October 2005 Board hearing transcript and VA examination reports are of record and have been considered.  
 
Of record and considered in connection with the appeal is the transcript of the October 2005 Board hearing, along with various statements by the Veteran.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Veterans Law Judge identified the issues on appeal and solicited from the Veteran testimony relevant to the claims, including how and when the respective disabilities developed, his treatment history and the claimed symptoms involved.  The Veteran reported treatment from the VA Medical Center.  The undersigned Veterans Law Judge also requested that the Veteran's representative provide an additional brief to further clarify the Veteran's claims, as the Veteran raised several different theories of entitlement and claims during the Board hearing.  The representative provided that supplemental brief in May 2007.  The Board subsequently remanded the Veteran's claims for further development, consistent with the newly raised contentions.  The Board also allowed the Veteran additional opportunities to identify treatment and obtain records.  As will be discussed in the next paragraph, the additional development has been accomplished.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and the hearing was legally sufficient,. 
 
Consistent with the August 2007 Board Remand, the RO associated the Veteran's Social Security Administration (SSA) records with the claims file.  Also, consistent with the August 2007 and February 2011 Board remands, the RO adjudicated the Veteran's separate claims for clear and unmistakable error in the evaluation of scar with postoperative keloids of the neck and right cheek, entitlement to compensation under 38 U.S.C.A. § 1151 for post-surgical scar of the neck and compensation under 38 U.S.C.A. § 1151 for cervical spine disability.  As previously noted, the RO issued a May 2012 rating decision denying those claims.  The Veteran filed a NOD with that rating decision later that monthly.  The RO then issued a June 2012 SOC addressing those issues.  The Veteran did not file a substantive appeal to perfect his appeal of that claim.  
 
Additionally, following those Board Remands, the RO again requested that the Veteran provide information regarding his private medical providers in an August 2007 letter and an August 2011 letter.  The Veteran did not provide the requested information.  Per the February 2011 Board remand, the RO also provided the Veteran with notice pertaining to extra-schedular consideration in a February 2012 letter and considered addressed the applicability of 38 C.F.R. § 3.321(b)(1) to the higher rating caim in in a May 2012 SSOC.
 
The RO also substantially complied with the September 2013 Board Remand.  The RO obtained VA medical records from the Hampton VA Medical Center (VAMC) and again requested that the Veteran provide notice regarding any private treatment, in a September 2013 letter.  The RO further obtained VA examinations in November 2013 to address the current claims, which addressed the criteria necessary to rate the scars claim and determine the cervical spine disability service connection claim.  The Board notes that the November 2013 VA examiner did not directly address the question of whether the Veteran's cervical spine disability was caused or aggravated by the service connected scars.  However, as will be further discussed below, the Board finds that the VA examiner substantially answered that question, by determining the etiology of the Veteran's cervical spine disability and also in finding that the Veteran's scars did not affect neck range of motion or have any other pertinent physical findings, complications, signs and/or symptoms (such as nerve or muscle damage).  As such, sufficient medical evidence is of record to make determinations on the Veteran's claims. 
 
In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2013). Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R.  § 3.310 (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R.  § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed.  Reg. 52,744 - 47 (Sept. 7, 2006).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a cervical spine disability is not warranted.  
 
The Veteran's February 1962 original enlistment examination report documents that the Veteran's spine was normal.  The service treatment records not document any complaints of, or treatment for, the cervical spine, and repeated findings from examiners of a normal spine, including in examination reports from June 1962, November 1962, June 1964, August 1964, as well as the August 1965 separation examination.   
 
Following his October 1965 separation from service, the Veteran filed his first claim for service connection in March 1966 for "neck problems".   A March 1966 VA medical record documents that the Veteran had been admitted to a hospital to drain puss from the neck.  At that time, the physical examination of the neck was essentially normal, with the only abnormality noted being marked swelling induration tenderness in the right side of the neck posterior.
 
However, during the June 1966 VA examination the Veteran clarified that he was complaining of pain over the scar area on the right side of the jaw and occasional neck stiffness.  The examiner diagnosed the Veteran with scars of the neck as residuals of excision of "[g]lands" and residual keloid formation.
 
An August 10, 1972 VA X-ray shows findings of: "There is no evidence of any fracture. There is slight increase in the size of the intervertebral foramena between C6 and CT on the left.  There is no evidence of any narrowing of the joint spaces. There are no cervical ribs."
 
A February 25, 1975 VA medical record also documents a complaint of pain and limitation of motion.  
 
During a June 1975 VA examination, the Veteran again complained of the neck, but the examiner again only noted the Veteran's scars.

A March 1988 VA consultation report shows that the Veteran complained of a 20-year history of neck pain, which has been worse for two years.  He reported pain in the paraspinous muscles in the posterior neck with radiation to the skull and around the sides of the neck.  The clinician found mild to moderate tenderness along the posterior neck paraspinous muscles from about C5 up to the cranium, no focal tenderness, full range of motion full in all planes, intact motor strength and sensory and that X-rays showed narrowing of the interspace at C5/6 in association with anterior and posterior osteophytes.    The clinician diagnosed him cervical spondylosis with chronic neck pain, rule out radiculopathy or carpal tunnel.  However, a May 1988 VA consultation report showed that following EMG the Veteran had findings compatible with distal median nerve dysfunction (carpal tunnel syndrome, bilateral).  
 
In a July 2000 statement, the Veteran claimed that he had a cervical spine disability due to his in-service operation.  
 
A June 2001 MRI report documents that the Veteran complained of pain following a neck injury and surgery 35 years previously.
 
In his October 2003 VA Form 9, the Veteran claimed that his cervical spine disability was related to his 1966 (post-service) keloids operation by VA.
 
Subsequent VA medical records generally do not document complaints of, or treatment for, a cervical spine disability.  Indeed during the November 2013 VA examination the Veteran reported that he had only visited the VA medical center twice for the neck.
 
During his October 2005 Board hearing, the Veteran generally reported that he had neck problems following service, and that specifically following his post-service cyst removal he could not turn his neck.  He further reported that he had so much neck pain it made him hysterical.
 
In November 2013, the Veteran underwent a VA examination for the cervical spine.  The VA examiner diagnosed the Veteran with cervical degenerative joint disease and degenerative disc disease.  The VA examiner also noted the Veteran's claim that in 1964 he was working on a plane and that while crawling to get to his seat he bumped his neck, but that he did not seek treatment.  However, the Veteran further reported that his neck pain became progressively worse and he underwent surgery of the neck or face, of an unknown type.  He reported that he then continued to serve with daily neck pain of 8/9 on a scale of 10 daily.  The Veteran further claim that following his discharge, he could not turn his neck due to pain.  He claimed that in 1976 he get full SSA disability due to neck and nerve breakdown -  at that time every night he had neck pain so severe that he broke out sweating.  
 
The November 2013 VA examiner found the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner then explained numerous bases for his opinion.  The examiner found no documentation of any neck problem in service, either by complaints or on examination on multiple service treatment records.  Also, the examiner noted that the Veteran had an October 1964 sebaceous cyst face surgery on the right side of jaw and subsequent 1965 keloid surgery 1965 by plastic surgeon.  The examiner then noted that the Veteran's cervical spine was not markedly abnormal until decades separation.  Additionally, the examiner indicated that the Veteran also had a scar on his right shoulder, which the Veteran reported was due to a fracture, but that the Veteran denied working any job and that both shoulders limited range of motion was compatible with impingement. 
 
On examination, the November 2013 VA examiner found that the neck was limited and that X-rays of the neck revealed degenerative joint disease and degenerative disc disease.  Furthermore, the back revealed exactly the same degenerative joint disease and degenerative disc disease.  Therefore, the VA examiner found that the Veteran's back and cervical spine had the same process of arthritis and correlated with his age.

The November 2013 VA examiner also provided a skin VA examination at that time.  In that examination, he determined that the Veteran's scars did not affect neck range of motion or have any other pertinent physical findings, complications, signs and/or symptoms (such as nerve or muscle damage).  

The Board has carefully considered the evidence of record, to include lay statements suggesting that the Veteran's current cervical spine disability is related to service.  However, considering the pertinent evidence of record in light of the applicable legal authority, the Board finds the preponderance of the evidence weighs against the Veteran's claim. 
 
At the outset, the Board again notes that the RO has separately adjudicated, in a May 2012 rating decision, the claim of compensation under 38 U.S.C.A. § 1151 for cervical spine disability.  The Veteran did not perfect an appeal on that matter following the RO's issuance of a June 2012 SOC.  As such, that claim is not before the Board. 
 
Service treatment records document the Veteran's cyst removal of the cheek, but not any complaints of, or treatment for, neck/cervical spine or back pain in service.  Rather, the August 1965 separation examiner found that the Veteran's neck and spine were normal.  
 
The Board notes that certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation of service.  38 C.F.R. §§ 3.307, 3.309 (2013).  In the present case, although there is medical evidence of degenerative changes of cervical spine (November 2013 VA examination report).  However, an August 1972 X-ray, taken years following the Veteran's 1965 discharge from service, did not show any findings of arthritis.  Hence, the record does not present a basis for presumptive service connection for a chronic disease, such as arthritis.
 
Furthermore, on the question of whether there exists a medical nexus between a current cervical spine disability and service, there is no medical evidence of record supportive of such a finding.  Rather, the only competent, probative opinion on this point weighs against the claim.  
 
The November 2013 VA examiner provided the only medical opinion addressing this matter.  Following examination of the Veteran and a review of his medical records, the VA examiner specifically found that the cervical spine disability was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  Furthermore, the VA examiner explained numerous bases for his opinion, including a discussion of the service treatment records and the Veteran's statements.  Moreover, the VA examiner determined that the back revealed exactly the same degenerative joint disease and degenerative disc disease as the Veteran cervical spine.  Therefore, the VA examiner found that the Veteran's back and cervical spine had the same process of arthritis and correlated with his age.  The Board accepts this opinion as probative of the medical nexus question.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  
 
The Veteran and his representative claim that the Veteran's contention of continuity of symptomatology between the presently claimed condition and the diagnosis of arthritis warrant service connection.  38 C.F.R. § 3.303(b) (2012).  The Board acknowledges that the Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board points out, however, that the Federal Circuit clarified that the continuity of symptomatology language in 38 C.F.R. § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1336.  "Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  Id.  As the Veteran did not have a diagnosis of the cervical spine for decades following service that is listed  chronic disease under 38 C.F.R. § 3.309(a) (such as arthritis), the Walker case provides that the Veteran may not establish his claim on the basis of continuity of symptomatology, alone, in lieu of supportive medical nexus opinion evidence.  Notably, neither the Veteran nor his representative has presented, identified, or even alluded to the existence of a medical opinion that, in fact, supports the Veteran's claim. 
 
Furthermore, the Board finds that the Veteran's reports of continuity of symptoms since service are not credible.  His reports of cervical spine pain have varied from the time of the Veteran's service to the present.  During the November 2013 VA examination, he claimed that he had daily neck pain after bumping his head, even before his cyst removal.  Following the cyst removal, he claims that he had continual pain of increased intensity.  However, his discharge examination found that his neck and spine were normal.  Additionally, a March 10, 1966 VA medical record documents that the Veteran claimed that he first noted neck pain about four weeks prior, which was months after his 1965 discharge from service.  Furthermore, during his June 1966 VA examination, he only reported pain over the scar area of his neck.  The Board finds that the statements made by the Veteran while seeking treatment for his neck/cervical spine are considered to be  more credible and probative as to the history of his cervical spine disability than his more recent, contradictory lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).
 
Additionally, the Board finds that service connection for a cervical spine disability as secondary to the service connected scar with postoperative keloids of the neck and right cheek is not warranted.  
 
As previously noted, although the November 2013 VA examiner did not directly address the question of whether the Veteran's scar with postoperative keloids of the neck and right cheek caused or aggravated the claimed cervical spine disability.  Ordinarily such omission would require additional development, and specifically a supplemental opinion that addresses this question.  However, the Board finds that the VA examiner provided sufficient information to make a determination of this matter.  Specifically, that VA examiner also evaluated the service connected scars, and found that the scars did not affect neck range of motion and did not have any other pertinent physical findings, complications, signs and/or symptoms (such as nerve or muscle damage).  The VA examiner also found that the scars were not painful or tender.  Furthermore, the VA examiner explained in the cervical spine examination that the Veteran's cervical and lumbar spine processes were the same and correlated with the Veteran's age, though the scar was not near the lumbar spine.  Given these circumstances, pursuing a supplemental opinion to address the question of aggravation would be a needless formality as symptoms/manifestations of a service-connected disability must be present before it may aggravate another disability.  Accordingly, the Board finds the November 2013 VA examination report is adequate.  
 
As for any direct assertions by the Veteran and/or his representative that there exists a medical nexus between s current cervical spine disability and service or the service connected scars, the Board find that no such assertions provide a basis for allowance of the claim.  The Board notes that, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service) are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant is not shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of a cervical spine disability, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  As such, the Veteran can neither support his claim, nor controvert the probative medical opinion of record, on the basis of lay assertions, alone.
 
For all the foregoing reasons, the Board finds that the claim for service connection for a cervical spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Increased Rating Claim


Historically, the RO granted service connection for keloid of the neck in a June 1966 rating decision, and assigned an initial 10 percent disability rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7803, effective October 22, 1965.  The Veteran filed the current claim for increased rating in July 2000.  
 
Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.
 
A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.  
 
The Board notes that the criteria for rating scars were revised twice during the pendency of this appeal, effective August 30, 2002, and October 23, 2008.  With regard to the October 2008 revision, there is no indication that the revised criteria are intended to have retroactive effect.  See 67 Fed. Reg. 49596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833).  Thus, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective date of the new provisions. See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).
 
As for the amendments effective October 23, 2008, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  As the Veteran's claim for an increased rating was filed prior to the effective date of the revised criteria, and the Veteran has not specifically requested consideration of his claim under the October 23, 2008, revised criteria, those criteria are not for application.  Thus, all diagnostic codes discussed herein are the versions in effect prior to October 23, 2008.  As the RO also considered the former and revised criteria (see August 2003 SOC), the Veteran is not prejudiced by the Board's application of the criteria in effect prior to October 23, 2008.
 
Prior to August 30, 2002, Diagnostic Code 7800 provides a 0 percent (noncompensable) rating for scars, disfiguring, of the head, face or neck, that are slight.  A 10 percent rating is provided for moderate; disfiguring scars.  38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to August 30, 2002).
 
The Veteran's scars may also be rated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805.  Diagnostic Code 7803 provides a 10 percent rating for superficial scars that are poorly nourished, with repeated ulceration. 38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to August 30, 2002).  Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are tender and painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 2002).  Diagnostic Code 7805 evaluates scars based on limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to August 30, 2002).
 
Effective August 30, 2002, Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated as 10 percent disabling. Note (1) to Diagnostic Code 7800 provides that, for purposes of rating under 38 C.F.R. § 4.118, the 8 characteristics of disfigurement are:
 
Scar is 5 or more inches (13 or more cm.) in length. Scar is at least one-quarter inch (0.6 cm.) wide at the widest part. Surface contour of scar is elevated or depressed on palpation. Scar is adherent to underlying tissue. Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.). Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7800 (from August 30, 2002 to October 23, 2008).  38 C.F.R. § 4.118. Diagnostic Code 7800 (from August 30, 2002 to October 23, 2008)
 
As of August 30, 2002, the Veteran's scar may also be rated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805.
 
Diagnostic Code 7803 provides a 10 percent rating for superficial scars that are unstable. 38 C.F.R. § 4.118, Diagnostic Code 7803 (from August 30, 2002 to October 23, 2008). An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id. at Note (1). A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).
 
Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (from August 30, 2002 to October 23, 2008). As above, a superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (1).
 
Pursuant to Diagnostic Code 7805, scars are evaluated on the basis of  limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (from August 30, 2002 to October 23, 2008).

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 10 percent for the scar under consideration is not assignable at point pertinent to the current claim for increase. 
 

Although numerous VA medical records from over the course of the appeal are associated with the claims file, they generally do not document any complaints of, or treatment for, scar with postoperative keloids of the neck and right cheek.
 
In January 2001, the Veteran underwent a VA examination for his scar with postoperative keloids of the neck and right cheek.  The examiner found a 4 centimeter (cm) scar on the right lateral neck in the infra-oracular area and a 5.5 cm scar on the right mandible.  The examiner noted that the scar was slightly wide, measuring 2 millimeters (mm) to 3 mm in width.  The examiner determined that there was no evidence of disfigurement or keloid formation, inflammation, loss of underlying tissue, tenderness, elevation, depression, ulceration, breakdown, inflammation or loss of underlying tissue.  
 
The January 2001 examiner clarified that no keloids were present and that the Veteran was not complaining of problems due to the scars.
 
In September 2003, the Veteran underwent another VA examination.  The examiner noted 2 scars.  One was a 3 cm scar with a slight keloid over the right lateral cervical musculature which is leveled.  Tenderness was present, but not ulceration, adherence, tissue loss, hypopigmentation or hyperpigmentation.  There was no limitation of motion.  The second scar was a 6 cm scar perpendicular on the right cheek anterior to the ear and along the posterior jawline, with the same characteristics of the first scar.  The examiner continued the diagnosis of scar with postoperative keloids of the neck and right cheek.  
 
In February 2012, the Veteran underwent his most recent VA examination.  The VA examiner diagnosed the Veteran with a scar, right lateral aspect of the neck secondary to removal of cyst in 1964.  The examiner found that scar to be 3 cm long and 0.5 cm wide.  
 
The February 2012 VA examiner also noted an incisional scar on the right inferior aspect of the face over the right mandibular area secondary to removal of cyst in 1965.  The examiner measured the  scar as 5 cm long and 0.8 cm wide.  
 
The February 2012 VA examiner found no elevation, depression, adherence to underlying tissue or missing underlying soft tissue.  The examiner also found no abnormal pigmentation or texture, gross distortion or asymmetry of facial features and no visible or palpable tissue loss.  The examiner further determined that the scars did not result in limitation of function and did not impact his ability to work.  
The Board notes that the February 2012 VA examiner also confusingly checked the boxes of yes and no for whether the Veteran had painful scars.  Given how unclear such findings are, the Board remanded the Veteran's claim for clarification of whether the Veteran had painful scars.  

The RO obtained clarification by obtaining a November 2013 VA examination.  That VA examiner found a scar on the right jaw 3 x 1 cm and on the right neck of 4 cm x 0.1 cm.  Neither scar was keloid, tender, pigmented, adhered or affected facial expression or neck range of motion.  The VA examiner clearly found that none of the scars were painful, unstable (with frequent loss of covering of the skin) or painful and unstable.  None of the scars were due to burn.  There was no underlying tissue, or missing underlying soft tissue.  There was abnormal pigmentation or texture on the jaw scar, of approximately 3 cm.  However, there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss and they did not result in limitation of function.  The examiner found no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar (regardless of location) or disfigurement of the head, face, or neck.  Additionally, the examiner found that it did not impact his ability to work.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds a disability rating in excess of 10 for the service-connected scar with postoperative keloids of the neck and right cheek is not warranted.

The Board again notes that in the August 2007 and February 2011 remands, the Veteran's representative argued that the Veteran's service-connected scar disability consisted of two different scars that had two different and distinct etiologies yet were only given a single rating.  The representative argued that the protected rating now on appeal for a higher rating for a scar only involved a cheek scar (which is due to service), but that a separate neck scar developed from post-service treatment at a VA facility.  During the October 2005 hearing, and in his May 2007 brief, the representative argued that the Veteran's increased rating claim should include a separate rating for the neck scar, as opposed to the current single rating which encompasses both cheek and neck scars.
 
The Board previously construed these arguments as raising informal claims for compensation, pursuant to 38 U.S.C.A. § 1151, for post-service March 1966 operation at a VA facility for an abscess on the Veteran's neck and cervical spine disability, also pursuant to the provisions of 38 U.S.C.A. § 1151.  The Board also noted the Veteran's CUE claim with the June 1966 rating decision, wherein the RO granted service connection for keloid of the neck.  The Veteran's representative appeared to argue that it was CUE that the RO did not establish separate ratings for the neck scar and the cheek scar in the June 1966 rating decision.  
 
As previously noted, in a May 2012 rating decision the RO denied all these claims and the Veteran did not perfect an appeal of these issues.  As such, these matters are not before the Board.  The Veteran's service-connected disability will thus continue to be construed as it has historically has been by VA as scar with postoperative keloids of the neck and right cheek.

As indicated above, since a June 1966 rating decision, the RO has rated the Veteran's scar with postoperative keloids of the neck and right cheek under 38 C.F.R. § 4.118, Diagnostic Code 7803 for scars, superficial, poorly nourished, with repeated ulceration.   

In this regard, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As will be explained herein, the Board finds that the most appropriate diagnostic code with which to rate the Veteran is Diagnostic Code 7800, as it is the only one possibly applicable to the Veteran's disability for which a compensable rating would be warranted.

With respect to the rating criteria in effect prior to August 30, 2002, Diagnostic Code 7803 provides a 10 percent rating for superficial scars that are poorly nourished, with repeated ulceration. 38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to August 30, 2002).  

However, the January 2001 and September 2003 VA examiner specifically found no ulceration and the later VA examiners found no visible or palpable tissue loss.  The VA examiners thus did not indicate that the scars were poorly nourished.  The record thus indicates that the Veteran does not warrant a 10 percent disability rating under Diagnostic Code 7803 (prior to August 30, 2002).  
 
The Veteran also does not warrant a 10 percent disability rating under Diagnostic Code 7804, for rating superficial scars that are tender and painful on objective demonstration, as 10 percent disabling.  The January 2001 VA examiner found no tenderness and the September 2003 VA examiner noted only tenderness of the scars.  As previously noted, the February 2012 VA examiner's findings regarding the presence of painful scars was unclear, but the November 2013 VA examiner found no painful scars.  As such, the majority of the medical evidence of record indicates that the Veteran does not have a painful or tender scar, such that a compensable rating under this criteria is not warranted.   
 
Giving the Veteran the benefit of the doubt, his scars may be moderately disfiguring, such that a disability rating of 10 percent may be warranted under 38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to August 30, 2002).  However, a rating in excess of 10 percent, for severe disfiguring, especially if producing a marked and unsightly deformity of eyelids, lips or auricle or complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement is not indicated by the record.  The January 2001 VA examiner found no disfigurement and the February 2012 VA examiner found no gross distortion or asymmetry of the facial features.  The November 2013 VA examiner similarly found no gross distortion or asymmetry of facial features and that the disability did not affect facial expression.  As such, although the Veteran's scar with postoperative keloids of the neck and right cheek, is properly rated under Diagnostic Code 7804 (prior to August 30, 2002).  However, a rating in excess of 10 percent is still not warranted.

Additionally, Diagnostic Code 7805, which evaluates scars based on limitation of function of the affected part is also not applicable. 38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to August 30, 2002).  The January 2001 VA examiner noted that the Veteran did not complain of problems due to scars and the September 2003 VA examiner found no limitation of motion due to the scars.  Furthermore, the February 2012 and November 2013 VA examiners found no limitation of function due to the scars.
 
With respect to the rating criteria in effect from August 30, 2002, the evidence of record does not indicate that a disability rating in excess of 10 percent is warranted under that criteria.
 
Effective August 30, 2002, Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated as 10 percent disabling. None of the VA examiners have found characteristics of disfigurement, other than a width of more than 0.6 cm (0.8 cm by the February 2012 VA examiner and 1 cm by the November 2013 VA examiner).  At most, the Veteran's scar is measured at 6 cm in length (September 2003 VA examination).  Also, the VA examiners repeatedly found that the scars were not elevated or depressed on palpation, other than September 2003 VA examiner that found a keloid.  As such, the majority of the evidence indicates that such a characteristic is not present.  Furthermore, no VA examiner found skin adherent to underlying tissue, hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), abnormal skin texture in an area exceeding six square inches (39 sq. cm.), missing underlying soft tissue in an area exceeding six square inches (39 sq. cm.), or skin that was indurated and inflexible in an area exceeding six square inches (39 sq. cm.). As such, at most the Veteran only has one characteristic of deformity for a 10 percent rating, but not a rating in excess of 10 percent for higher numbers of characteristics of deformity, under Diagnostic Code 7800 (from August 30, 2002 to October 23, 2008).  

As of August 30, 2002, the Veteran's scar may also be rated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805 (from August 30, 2002 to October 23, 2008).
 
Diagnostic Code 7803 (from August 30, 2002 to October 23, 2008) provides a 10 percent rating for superficial scars that are unstable.  None of the VA examiners have made findings consistent with the Veteran having an unstable scar, and indeed the November 2013 VA examiner specifically found that one was not present.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (from August 30, 2002 to October 23, 2008). As previously noted, none of the VA examiners have found that the Veteran has painful scars, though the February 2012 VA examiner unclearly indicated both pain and not painful.  At most, the September 2003 VA examiner noted tenderness of the scars.  However, the majority of the medical evidence of record indicates that the Veteran does not have a painful scar.  As such a compensable rating under these criteria is not warranted.   

Finally, Diagnostic Code 7805 evaluates scars based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (from August 30, 2002 to October 23, 2008).  Again, the January 2001 VA examiner indicated there were no complaints of problems due to scars, the September 2003 VA examiner found no limitation of motion due to the scars and the February 2012 and November 2013 VA examiners found no limitation of function due to the scars.

Therefore, in consideration of the ratings prior to August 30, 2002 the Veteran would at most warrant a 10 percent disability rating under Diagnostic Code 7800 for moderately disfiguring scars.  Similarly, under the criteria in effect from August 30, 2002 (from August 30, 2002 to October 23, 2008), a 10 percent disability rating would be warranted under Diagnostic Code 7800, for one characteristic of disfigurement.  A disability rating in excess of 10 percent is not indicated at any time during the appeal period.

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Veteran has not complained of symptoms consistent with a rating in excess of 10 percent, such as based on size of scar or limitation of function.  Even if so, however, the Board points out that, as a layperson without appropriate medical training and expertise to competently render the medical findings needed to support a higher rating, his assertions would not be considered more persuasive than the findings of a qualified medical professional-here the multiple VA examiners.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

Additionally, the Board finds that there is no showing that, at any point pertinent to the July 2000 claim for increase, the Veteran's service-connected scar with postoperative keloids of the neck and right cheek, has reflected so exceptional or so unusual a picture as to render inadequate the schedular criteria for rating the disability and to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in the May 2012 SSOC).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as 'governing norms.'  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.   Id. at 116.

The Board finds that schedular criteria are adequate to rate the Veteran's disability at all times pertinent to this appeal.  Significantly, the schedular rating criteria contemplates the Veteran's signs and symptoms such as reported location of scar and disfigurement (See, e.g., November 2013 VA examination).  As noted, there are several alternate criteria which can be used when determining a rating-to  include for greater size of scar or limitation of function.  Significantly, there is no argument that the applicable rating criteria are inadequate to rate the disability under consideration  Although, on these facts, the Board need not address whether the  Veteran's scar with postoperative keloids of the neck and right cheek  present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization, here, it is noteworthy that the November 2013 VA examiner commented that the he scar does not limit the Veteran's function or impact his ability to work, and there is no evidence or argument otherwise suggesting,actual marked interference with employment, or even  frequent treatment-much less, frequent hospitalization-for the scar.  

Accordingly, the Board finds that  the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are  not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that a claim for increase may also encompass a claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran is unable to work due to his scar with postoperative keloids of the neck and right cheek.  As such, a TDIU due such disability has not been raised, and need not be addressed.

For all the foregoing reasons, the Board finds that the Veteran has been assigned the maximum schedular rating warranted, and that there is no circumstance under which a higher rating, to include on an extra-schedular basis, is warranted.  As such, there is no basis for staged rating of the disability, pursuant to Hart (cited above), and the claim for higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a compensable rating for the Veteran's scar with postoperative keloids of the neck and right cheek; that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a cervical spine disability, to include  as secondary to scar with postoperative keloids of the neck and right cheek, is denied.

A disability rating in excess of 10 percent for scar with postoperative keloids of the neck and right cheek, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) is denied.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


